                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


M O N MITCHELL INC                      CASE NO. 6:18-CV-01188

VERSUS                                  JUDGE JUNEAU

MOBIL EXPLORATION & PRODUCING           MAGISTRATE JUDGE WHITEHURST
NORTH AMERICA INC ET AL

                                   JUDGMENT

      THIS MATTER came before the Court on April 18, 2019 for oral argument on

the Objections filed by Defendants, SWN Production Company, LLC, Mobil

Exploration and Producing North America, Inc., and Mobil Oil Exploration and

Producing Southeast, Inc., to the Magistrate’s Report and Recommendation on

Plaintiff’s Motion to Remand and for Attorney Fees and Costs.

      After hearing the arguments of counsel, having conducted an independent

review of the record, and for the reasons stated on the record, the Court adopts

the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, having determined that the findings and recommendations

are correct under the applicable law;
        IT IS ORDERED that the Motion to Remand filed by Plaintiff, MON Mitchell,

Inc., [Rec. Doc. 13], is GRANTED and this case be remanded to the Twenty-seventh

Judicial District Court, Parish of St. Landry, State of Louisiana.

        IT IS FURTHER ORDERED that the Motion for Attorney’s Fees and Costs filed

by Plaintiff, [Rec. Doc. 13], is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of April,

2019.



                                               ______________________________
                                               MICHAEL J. JUNEAU
                                               UNITED STATES DISTRICT JUDGE




                                           2
